[Cite as In re G.S., 2016-Ohio-7471.]


STATE OF OHIO                     )                   IN THE COURT OF APPEALS
                                  )ss:                NINTH JUDICIAL DISTRICT
COUNTY OF SUMMIT                  )

IN RE: G.S.                                           C.A. No.      28050



                                                      APPEAL FROM JUDGMENT
                                                      ENTERED IN THE
                                                      COURT OF COMMON PLEAS
                                                      COUNTY OF SUMMIT, OHIO
                                                      CASE No.   DN 12-10-675

                                 DECISION AND JOURNAL ENTRY

Dated: October 26, 2016



        CARR, Presiding Judge.

        {¶1}     Appellant R.S. (“Mother”) appeals the judgment of the Summit County Court of

Common Pleas, Juvenile Division, that denied Mother’s motion to modify legal custody. This

Court affirms.

                                                 I.

        {¶2}     Mother is the mother of three children, E.H., J.H., and the subject child of this

case, G.S. In late 2012, Summit County Children Service Board (“CSB”) removed the children

and filed a complaint alleging that G.S. (then 10 months old) was a dependent child based on

issues surrounding the safety and care of then-4-year old E.H., and then-3-year old J.H., as well

as a lack of cleanliness and working utilities in the home. H.C. (“Father”) is the father of G.S.,

and he shared a home with Mother and the three children at the time of the children’s removal.1




1
 D.H. is the father of E.H. and J.H. Those children are now in the legal custody of D.H. and are
not subjects of this appeal.
                                                2


When Father’s parents (“Paternal Grandparents,” or, individually, “Paternal Grandfather” and

“Paternal Grandmother”) learned of the existence of G.S. and that he had been removed from

Mother’s and Father’s home, Paternal Grandparents relocated to Northeast Ohio to accept

placement of G.S. during the pendency of the action. Mother’s mother and stepfather (“Maternal

Grandparents,” or, individually, “Maternal Grandmother” and “Maternal Grandfather”) became

involved in this matter after Paternal Grandparents had already obtained legal custody of the

child.

         {¶3}   At the adjudicatory hearing, Mother and Father waived their rights to a full

hearing and instead agreed that G.S. be adjudicated a dependent child and placed in the

emergency temporary custody of Paternal Grandparents. The parties further agreed that Mother

and Father would have supervised visitation with the child as the parties may agree. At the

subsequent dispositional hearing, Mother and Father again waived their rights to a full hearing;

and the parties agreed that G.S. would be placed in the temporary custody of Paternal

Grandparent subject to the protective supervision of CSB. Mother and Father were further

granted a two-hour weekly visit with the child in Paternal Grandparents’ home. CSB developed

case plan objectives for the parties.

         {¶4}   At three subsequent review hearings, the child was maintained in the temporary

custody of Paternal Grandparents under protective supervision. The parents’ visitation remained

supervised. Mother and Father were each ordered to pay child support in the amount of $50.00

per month.      CSB filed a motion for legal custody to third parties, specifically Paternal

Grandparents.

         {¶5}   At the final dispositional hearing, Father waived his right to a full hearing and

agreed that G.S. be placed in the legal custody of Paternal Grandparents. Mother did not waive
                                                 3


her rights and the matter proceeded to a full hearing. On November 26, 2013, the magistrate

issued a decision ordering that the child be placed in the legal custody of Paternal Grandparents,

that Mother and Father each pay child support in the amount of $50.00 per month, and that

Mother and Father have supervised or monitored visitation as the parties may agree. In the event

the parties could not agree regarding days, times, and places of visitation, it was to occur every

Sunday from 2:00-4:00 p.m. in a public place.

       {¶6}    Furthermore, according to the decision, the parties were aware that Paternal

Grandparents, who were federal employees, would be transferred to another state for

employment purposes. Therefore, the magistrate issued some contingency orders in the event of

Paternal Grandparents’ relocation. In the event that the legal custodians intended to move out of

Summit County, they were ordered to file a notice of intent to relocate. If the parties could not

agree that such relocation was in the best interest of the child, Paternal Grandparents were

directed to file a motion to modify Mother’s and Father’s visitation, with a request for a hearing.

In the event of relocation out of state, Paternal Grandparents were ordered to make arrangements

for Mother and Father to have monthly supervised visitation with the child. The juvenile court

issued its judgment reiterating the above orders the same day that the magistrate issued his

decision. Mother did not file objections to the magistrate’s decision.

       {¶7}    In conjunction with the order granting legal custody, Paternal Grandparents both

executed the statutorily required statement of understanding for legal custody which provided,

inter alia, that they understood (1) that legal custody is intended to be permanent in nature and

implicates a responsibility to the child until he reaches the age of majority, and (2) that Mother

and Father retain residual parental rights, privileges, and responsibilities, including the privilege

of reasonable visitation.
                                                4


       {¶8}    On July 31, 2014, after being informed that the federal government was relocating

them to Texas, Paternal Grandparents filed a Notice of Intent to Relocate, a motion to modify

Mother’s and Father’s visitation, and a motion to modify Mother’s and Father’s monthly child

support obligations to $0. Because these filings were not properly served on the other parties,

Paternal Grandparents refiled their notice and motions on August 22, 2014. In response, Mother

objected to the intent to relocate and moved to modify visitation. In addition, she filed a

“complaint to determine custody,” which was properly construed as a motion to modify custody.

Maternal Grandmother also objected to the intent to relocate, and filed her own motion for legal

custody, or in the alternative, legal custody to Mother. Maternal Grandparents jointly filed a

motion for visitation. Finally, Mother and Maternal Grandmother filed joint motions for the

legal custodians to return the child to Ohio and for an order of temporary legal custody to

Maternal Grandparents during the pendency of the matter.

       {¶9}    The matter proceeded to a hearing before the magistrate. Father did not appear

but the magistrate noted for the record that service was properly effected and that Father had

submitted a response indicating his agreement and belief that the child’s relocation to Texas with

Paternal Grandparents was in the child’s best interest. At the conclusion of the evidence and

submission of the guardian ad litem’s report, the magistrate orally denied Mother’s and Maternal

Grandmother’s joint motion for temporary legal custody, instructed all parties to buy appropriate

equipment to facilitate “internet” communication and visitation, ordered that Mother and

Maternal Grandmother be allowed to visit with the child before Paternal Grandparents returned

with him to Texas, and directed the parties to submit their closing arguments in writing.

       {¶10} After closing arguments were briefed by the parties, the magistrate issued a

decision ordering, in part, the following: (1) Mother’s and Maternal Grandmother’s objections to
                                                5


Paternal Grandparents’ notice of intent to relocate were overruled; (2) Mother’s and Maternal

Grandmother’s motions for legal custody were denied; (3) G.S. was to remain in the legal

custody of Paternal Grandparents; (4) Mother and Maternal Grandparents may travel to Texas

and their own expense to visit with the child up to 5 times each year for up to 7 days at a time;

(5) Mother’s visitation was to be supervised by her sister, Maternal Grandmother, or another

adult acceptable to Paternal Grandparents; (6) Father may visit with G.S. as the parties agree; (7)

Mother, Father, and Maternal Grandparents may visit with the child at least once each week by

telephone or audio-visual means via the internet; and (8) Mother’s and Father’s child support

obligations were reduced to $0 per month to facilitate visitation travel. The juvenile court issued

a judgment reiterating these orders the same day.

        {¶11} Mother and Maternal Grandparents filed objections to the magistrate’s decision,

and Paternal Grandparents filed a brief in opposition to Mother’s objections. The juvenile court

overruled all the objections, ordered that G.S. would remain in the legal custody of Paternal

Grandparents, and adhered to its remaining prior orders.        Mother appealed and raises five

assignments of error for review. This Court consolidates and rearranges some assignments of

error to facilitate review.

                                                II.

                                 ASSIGNMENT OF ERROR I

        THE COURT ABUSED ITS DISCRETION BY DENYING THE MOTHER’S
        PARENTAL RIGHTS BY FINDING THAT MOTHER’S CHILD SHOULD
        REMAIN IN THE CUSTODY OF THE CHILD’S PATERNAL
        GRANDPARENTS, AS THE DECISION DENIED [MOTHER’S]
        SUBSTANTIVE RIGHT OF DUE PROCESS, WHICH IS A BEDROCK RIGHT
        GROUNDED IN CUSTODY LAW.
                                                 6


       {¶12} Mother argues that the trial court erred by violating her substantive right of due

process when it retained the child in the legal custody of Paternal Grandparents. This Court

disagrees.

       {¶13} Constitutional substantive due process “‘provides heightened protection against

government interference with certain fundamental rights and liberty interests.’”           Troxel v.

Granville, 530 U.S. 57, 65 (2000), quoting Washington v. Glucksberg, 521 U.S. 702, 720 (1997).

It is well established that a parent’s interest in the care, custody, and control of his or her child

“is perhaps the oldest of the fundamental liberty interests recognized * * *.” Troxel, 530 U.S. at

65.   The interest is not absolute, however, and may properly be limited under certain

circumstances. See In re Hockstok, 98 Ohio St.3d 238, 2002-Ohio-7208, ¶ 17.

       {¶14} Mother relies on Hockstok at ¶ 16 for the proposition that “the overriding

principle in custody cases between a parent and nonparent is that natural parents have a

fundamental liberty interest in the care, custody, and management of their children.” She argues

that her rights are, therefore, paramount and that the juvenile court erred by not deferring to her

rights as the child’s biological mother. Mother’s reliance on Hockstok is misplaced in this case,

however.

       {¶15} The Supreme Court of Ohio distinguished the two types of child custody disputes

as those arising, depending upon the circumstances, under either R.C. 3109.04 (addressing

shared parenting and allocation of parental rights and responsibilities) or R.C. 2151.23

(addressing, inter alia, custody of children adjudicated dependent, neglected, or abused). Id. at ¶

13. The circumstances in Hockstok arose out of a parentage action during which the maternal

grandparents were granted temporary custody of the child for six months to allow the mother

time to establish a stable environment for the child. The mother agreed to this temporary
                                                 7


disposition, as well as an additional six-month extension. When the mother subsequently moved

to regain custody, the maternal grandparents filed a cross-motion for legal custody.            The

domestic relations court solely considered the best interests of the child and awarded legal

custody to the maternal grandparents. The Hockstok court remanded the matter to the domestic

relations court to render a parental unsuitability determination prior to initially depriving the

mother of her fundamental parental rights and awarding legal custody to a nonparent. Id. at ¶ 40.

       {¶16} The circumstances of the instant case are distinguishable. Here, the issue of the

child’s custody arose out of a dependency action, governed by R.C. 2151.23. “A juvenile court

adjudication of abuse, neglect, or dependency is a determination about the care and condition of

a child and implicitly involves a determination of the unsuitability of the child’s custodial and/or

noncustodial parents.” In re C.R., 108 Ohio St.3d 369, 2006-Ohio-1191, paragraph two of the

syllabus. While a court may not award custody to a nonparent in the absence of a determination

of parental unsuitability, where the parent has been adjudged unsuitable, “the state may infringe

upon the fundamental parental liberty interest of child custody.” Hockstok at ¶ 17. Moreover,

       A parent should be given only one unsuitability determination, which should
       come at the time of the legal custody hearing. After such a determination has
       established, or taken away, a parent’s fundamental custodial rights, the focus must
       shift from the rights of the parents to the rights of the child. A child’s rights are
       effectuated through the use of the best-interest-of-the-child standard for
       subsequent custodial modifications requests.

(Emphasis added.) Id. at ¶ 38.

       {¶17} Although a parent has been adjudged unsuitable, such a determination “does not,

however, permanently foreclose the right of either parent to regain custody, because it is not a

termination of all residual parental rights, privileges, and responsibilities[.]” In re C.R. at ¶ 23.

A parent may move to modify custody pursuant to the law set forth in R.C. 2151.42. Id. Even
                                                8


so, reunification between parent and child is not an eventual foregone conclusion. See In re J.S.,

9th Dist. Wayne No. 07CA0035, 2007-Ohio-6402, ¶ 17.

       {¶18} As Mother was earlier determined to be unsuitable based on the child’s

adjudication of dependency (in this case, by agreement of the parties), her fundamental parental

rights were limited, albeit not terminated. The subsequent requests to modify custody were filed

and disposed in accordance with law, specifically pursuant to R.C. 2151.42(B). Therefore, the

matter was resolved “pursuant to procedures that [were] fundamentally fair” as Mother argued

they must be. Accordingly, the juvenile court did not violate Mother’s substantive due process

rights when it retained the child in the legal custody of Paternal Grandparents. Mother’s first

assignment of error is overruled.

                                ASSIGNMENT OF ERROR II

       THE COURT ABUSED ITS DISCRETION BY RELYING ON AN
       OUTDATED PSYCHOLOGICAL EVALUATION, REFERRED TO BY THE
       GUARDIAN AD LITEM, WHEREAS A NEW REPORT HAD BEEN MADE
       BY A QUALIFIED PSYCHOLOGIST WHO TESTIFIED, WHICH STATED
       THERE WAS NO REASON WHY [MOTHER] COULD NOT PARENT – AND
       FURTHER ABUSED ITS DISCRETION BY NOT CONSIDERING THE NEW
       REPORT OVER THE OUTDATED REPORT. THE NEW REPORT WAS THE
       ONLY ONE THAT SHOULD HAVE BEEN CONSIDERED AS A VALID
       REPORT, AND THE DOCTOR TESTIFIED AS TO BOTH REPORTS AND
       STATED THAT THE OLD REPORT WAS OUTDATED, BASED ON TIME,
       AND SHOULD NOT HAVE BEEN CONSIDERED.

                                ASSIGNMENT OF ERROR III

       THE COURT ABUSED ITS DISCRETION BY RELYING ON AN IMPROPER
       EVALUATION MADE BY THE GUARDIAN AD LITEM. THE GUARDIAN
       AD LITEM DID NOT VISIT [MOTHER’S] DWELLING, AND DID NOT
       ADDRESS THE ALTERNATIVE OF UTILIZING THE RESIDENCE OF
       [MATERNAL GRANDMOTHER] IN OHIO, AND DID NOT VISIT THE
       RESIDENCE OF [ ] PATERNAL GRANDPARENTS IN TEXAS. AS A
       RESULT, THE GUARDIAN AD LITEM PRODUCED AN INCOMPLETE
       EVALUATION OF THE JUVENILE COURT TO CONSIDER.
                                                9


                              ASSIGNMENT OF ERROR V

          THE COURT ABUSED ITS DISCRETION NOT FULLY CONSIDERING THE
          FACTORS AND EVIDENCE THAT ARE IN THE BEST INTERESTS OF THE
          CHILD, AND THE BEST INTEREST OF THE CHILD STANDARD HAS NOT
          BEEN MET. WAS IT IN THE BEST INTERESTS OF THE CHILD TO MAKE
          IT DIFFICULT FOR THE CHILD TO KNOW HIS NATURAL MOTHER?
          [SIC]

          {¶19} Mother argues in these three assignments of error that the juvenile court abused

its discretion by denying her motion for legal custody and that, moreover, the decision to retain

G.S. in the legal custody of Paternal Grandparents was against the manifest weight of the

evidence. This Court disagrees.

          {¶20} “The decision to grant or deny a motion for legal custody is within the juvenile

court’s sound discretion.” In re K.A., 9th Dist. Lorain No. 02CA008162, 2003-Ohio-2635, ¶ 8.

An abuse of discretion is more than an error of judgment; it means that the trial court was

unreasonable, arbitrary, or unconscionable in its ruling. Blakemore v. Blakemore, 5 Ohio St.3d

217, 219 (1983). When applying the abuse of discretion standard, this Court may not substitute

its judgment for that of the trial court. Pons v. Ohio State Med. Bd., 66 Ohio St.3d 619, 621

(1993).

          {¶21} “When evaluating whether a judgment is against the manifest weight of the

evidence in a juvenile court, the standard of review is the same as that in the criminal context.”

In re K.A. at ¶ 5. Accordingly,

      an appellate court must review the entire record, weigh the evidence and all
      reasonable inferences, consider the credibility of witnesses and determine whether,
      in resolving conflicts in the evidence, the trier of fact clearly lost its way and
      created such a manifest miscarriage of justice that the conviction must be reversed
      and a new trial ordered.

State v. Otten, 33 Ohio App.3d 339, 340 (9th Dist.1986).
                                                10


       {¶22} To the extent that Mother argues that the juvenile court erred by relying on an

outdated psychological evaluation and an incomplete evaluation by the guardian ad litem, the

record belies these contentions. First, the references by the guardian ad litem to Mother’s initial

psychological evaluation relevant to the initial award of legal custody to Paternal Grandparents

merely set the historical context for Mother’s current status. Second, while the guardian ad litem

did not visit either Mother’s or Paternal Grandparents’ current homes, she did an online review

of the homes to determine their adequacy. While it was impractical for the guardian to travel to

Corpus Christi, Texas, to personally observe Paternal Grandparents’ home, she was nevertheless

able to determine from a Google Earth and online search that it was large enough to

accommodate the child’s needs, and that there was nothing to indicate that the home was not

appropriate. The guardian was not able to personally visit Mother’s home, because Mother did

not return the guardian’s calls in a timely manner prior to the hearing. The guardian was able to

determine from an online search, however, that Mother was living in an efficiency apartment that

would not be large enough to accommodate the child. Nevertheless, she believed that Mother

had the financial resources to move to a larger, more appropriate home if she had to do so.

Accordingly, based on a review of the record and the juvenile court’s judgment, Mother’s

arguments that the guardian performed an incomplete evaluation and that the trial court relied on

outdated or incomplete information in ruling on Mother’s objections is not well taken. Under the

particular circumstances here, where Mother did not facilitate a physical visit to her home, the

trial court did not abuse its discretion in considering the guardian’s assessment of Mother’s home

based on a mere online search.
                                                11


        {¶23} Modification or termination of an award of legal custody issued pursuant to R.C.

2151.353(A)(3), as was the case here, is governed by R.C. 2151.42(B), which states, in relevant

part:

        An order of disposition issued under [R.C. 2151.353(A)(3)] granting legal
        custody of a child to a person is intended to be permanent in nature. A court shall
        not modify or terminate an order granting legal custody of a child unless it finds,
        based on facts that have arisen since the order was issued or that were unknown to
        the court at that time, that a change has occurred in the circumstances of the child
        or the person who was granted legal custody, and that modification or termination
        of the order is necessary to serve the best interest of the child.

        {¶24} The juvenile court concluded that there had been the requisite change in

circumstances of the child and/or Paternal Grandparents, and no party has appealed from this

determination. Accordingly, the only issue for review is whether the juvenile court’s finding that

retaining G.S. in the legal custody of Paternal Grandparents and denying Mother’s motion to

modify custody was in the best interest of the child.

        {¶25} The child had been in the temporary or legal custody of Paternal Grandparents for

over 24 months at the time of the modification hearing, at which time he was almost three years

old. By all accounts, the child was thriving. Although there was tension between Paternal

Grandparents and Mother and the maternal relatives, Mother had regular visitation with the child

one weekend each month for a total of eight hours over the course of Saturday and Sunday.

Paternal Grandparents testified that Mother agreed to those terms, and there is nothing in the

record to indicate that Mother filed a contempt motion alleging she was being deprived of

visitation or that Mother ever moved to increase visitation or remove the requirement that it be

supervised or monitored.

        {¶26} The record indicates that all parties understood that Paternal Grandparents would

have to relocate outside of Ohio based on their employment obligations. Given the option of
                                               12


relocating to either Arizona or Texas, they chose Texas because it was closer to Ohio where

Mother, Father, and others of the child’s relatives lived. After relocating to Texas for Paternal

Grandfather’s employment, Paternal Grandmother was able to become a “virtual” employee,

allowing the child to stay at home with her instead of spending his days in daycare.

       {¶27} Approximately a month before the hearing, Mother met with a clinical counselor

who interviewed her for a couple hours and administered the MMPI to perform a mental status

evaluation. The counselor declined to utilize the current assessment mechanism required by the

DSM5, and instead rendered an assessment based on Axes which are no longer used for a mental

status evaluation. Based on his evaluation, he opined that Mother presented as well adjusted,

with no signs of depression, anxiety, or maladaptive behaviors; although he believed Mother

may have underreported.

       {¶28} Mother’s current counselor, with whom she had counseled for 10 months prior to

the hearing, declined to testify. The counselor granted the guardian ad litem access to her

clinical notes and submitted a letter, however. The clinical notes indicated that Mother self-

reported depression and insomnia during her intake assessment and still continued to suffer from

depression and difficulty sleeping. Mother’s counselor refused to include her current diagnosis

in her letter because she thought it might affect the case and outcome for Mother.

       {¶29} The guardian ad litem recommended that G.S. remain in the legal custody of

Paternal Grandparents because he had been in their home for 24 months and all of his needs were

being met. In fact, she reported that Paternal Grandparents were providing “excellent care” for

the child, while Mother was still dealing with many of the same issues underlying her prior case

plan objectives. While acknowledging the difficult nature of the situation in which the child

would live 1600 miles away from Mother, the guardian opined that it would not be in the child’s
                                                 13


best interest to remove him from Paternal Grandparents’ home. She further acknowledged that

visitation would be a difficult issue, but she presented various options to facilitate Mother’s right

to visit with the child. In addition, the guardian supported Paternal Grandparents’ motion to

reduce Mother’s child support obligation to $0 to mitigate travel expenses. Finally, the guardian

ad litem testified that, all things being equal, had Maternal Grandmother originally been granted

legal custody, she would have recommended that the child remain in that home, demonstrating

her opinion that stability and consistency for the child was in his best interest. While she found

Maternal Grandparents’ home suitable, she could not recommend that the child be placed in their

legal custody due to the lack of a well-established bond. The guardian could not recommend

Mother as the legal custodian under the circumstances.

       {¶30} Based on a review of the record, this Court cannot conclude that the trial court’s

retention of the child in the legal custody of Paternal Grandparents was against the manifest

weight of the evidence. Accordingly, we cannot conclude that the juvenile court abused its

discretion when it denied Mother’s motion for legal custody. Mother’s second, third, and fifth

assignments of error are overruled.

                                ASSIGNMENT OF ERROR IV

      THE COURT ABUSED ITS DISCRETION NOT CONSIDERING THE
      HARDSHIPS IMPOSED UPON [MOTHER] WITH REGARD TO VISITATION,
      AND THE DISTANCE INVOLVED IN ACHIEVING VISITATION IN TEXAS
      AND FURTHER ABUSED ITS DISCRETION BY NOT CONSIDERING THE
      BEHAVIOR OF [ ] PATERNAL GRANDPARENTS WITH REGARD TO
      ALIENATING THE CHILD FROM [MOTHER], AS THEY DID NOT TIMELY
      REVEAL THEIR LOCATION IN TEXAS AND PRIOR TO GOING TO TEXAS
      CAUSED HARDSHIP AS TO VISITATION.

       {¶31} Mother argues that the juvenile court abused its discretion in issuing the particular

visitation order in this case, particularly in light of the Paternal Grandparents’ past behavior

regarding visitation. This Court disagrees.
                                                 14


       {¶32} This Court reviews a juvenile court’s decision regarding the modification of

parental visitation for an abuse of discretion. In re Hinkle Children, 12th Dist. Butler No.

CA2002-12-309, 2003-Ohio-5282, ¶ 9, citing Braatz v. Braatz, 85 Ohio St.3d 40 (1999),

paragraph one of the syllabus; see also In re DeCara, 11th Dist. Portage No. 2001-P-0088, 2002-

Ohio-6584, ¶ 7, citing Miller v. Miller, 37 Ohio St.3d 71, 74 (1988).

       {¶33} Mother argues that the juvenile court abused its discretion by not considering

Paternal Grandparents’ past behavior when it issued the current visitation order. In addition,

Mother argues that the juvenile court abused its discretion by failing to place the child in the

temporary custody of Maternal Grandmother to facilitate Mother’s visitation. To the extent that

Mother again challenges the court’s retention of child in Paternal Grandparents’ legal custody,

this Court has resolved that issue above.

       {¶34} As to Paternal Grandparents’ past behavior, this Court shares the guardian ad

litem’s concerns regarding Paternal Grandfather’s rigidity regarding certain aspects of the prior

visitation order and lack of compliance with other aspects. For example, Paternal Grandfather

refused to allow any maternal relatives to accompany Mother during visits with the child because

the order did not expressly grant them visitation. Moreover, Paternal Grandfather terminated one

of Mother’s visits because she did not ask his permission to take photographs of the child,

despite there being no order proscribing such conduct. Nevertheless, Mother’s remedy was to

file a motion for contempt if she believed that the legal custodians were not complying with the

court’s orders. However, she neither moved for contempt nor for modification of visitation to

address her concerns. In any event, the trial court could, and in this case did, consider Paternal

Grandfather’s behavior in regard to the issue of visitation.
                                                15


        {¶35} The juvenile court ordered supervised visitation for Mother, as well as visitation

for Maternal Grandparents. Mother is entitled to visit in person with the child for a minimum of

35 days each year, a substantial increase from her previous allowed visitation of eight hours each

month. In addition, Paternal Grandparents must allow Mother and Maternal Grandparents to

have telephone or audio-visual internet contact (e.g. Skype or FaceTime) with the child at least

once per week. Finally, whenever Paternal Grandparents travel with the child within 500 miles

of Akron, Ohio, they must inform Mother and Maternal Grandparents and allow them visitation

with the child. Mother’s child support obligation was reduced to $0 to help offset the costs of

travel to visit with the child. The juvenile court greatly expanded Mother’s opportunities to visit

with the child under the current order. Moreover, Paternal Grandparents and the guardian ad

litem recognized that Mother’s visitation could be expanded as the child ages.

        {¶36} The juvenile court addressed the concern that Paternal Grandparents at times had

made Mother’s visitation with the child more complicated and cumbersome than appropriate by

issuing specific orders and imposing obligations on Paternal Grandparents in order to provide

safeguards and ensure Mother’s ability to have regular contact with the child. All parties and the

trial court recognized the hardships associated with facilitating visitation with a child so far

away.   Nevertheless, the juvenile court attempted to ameliorate the visitation hardships by

reducing Mother’s child support obligation to $0 to help offset her travel costs, by providing for

much greater telephone and audio-visual communications with the child, and by facilitating

greater visitation options for Mother’s family. In addition, the juvenile court directed any party

that wished to enforce any order to file a motion, requesting a hearing.

        {¶37} Given the safeguards implemented by the juvenile court, coupled with the

expansion of Mother’s opportunity to visit with the child, this Court cannot say that the juvenile
                                                16


court abused its discretion with regard to visitation. Mother’s fourth assignment of error is

overruled.

                                                III.

       {¶38} Mother’s assignments of error are overruled.          The judgment of the Summit

County Court of Common Pleas, Juvenile Division, is affirmed.

                                                                              Judgment affirmed.




       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Summit, State of Ohio, to carry this judgment into execution. A certified copy

of this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is

instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.

       Costs taxed to Appellant.




                                                       DONNA J. CARR
                                                       FOR THE COURT
                                        17


MOORE, J.
HENSAL, J.
CONCUR.


APPEARANCES:

MARY JO HANSON, Attorney at Law, for Appellant.

ALEXANDRA HULL, Attorney at Law, for Appellee.

KANI H. HIGHTOWER, Attorney at Law, for Appellee.

LEE ANN SCHAFFER, Guardian ad Litem.